 



EXHIBIT 10.67
KEY TERMS OF COMPENSATION ARRANGEMENT

      NAME:   Matthew K. McCauley       TITLE:   Chief Executive Officer      
BASE SALARY:   $645,000       BONUS PLAN:   Target payout at 85% of base salary.
Effective January 17, 2006, target payout at
100% of base salary.       HEALTH BENEFITS:   Medical, dental and vision
insurance.       401K:   4% match, eligible after 6 months.       MANAGEMENT
CHANGE OF CONTROL
PLAN:   If involuntary termination, but not for
death, disability or cause, at any time
within 18 months following the change of
control, eligible to receive a payment equal
to three times annual salary and a pro-rated
bonus, in a single lump sum payment, less
applicable taxes, and benefits coverage for
18 months.       MANAGEMENT SEVERANCE PLAN:   Eligible to receive a severance
payment
equal to 50% of gross base salary if
involuntarily terminated other than for
death, disability or cause, to be paid in
equal monthly installments over the 12-month
period.

 